UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7429



COY R. PHELPS,

                                              Plaintiff - Appellant,

          versus


ART BEELER; JOHN ASHCROFT; CATHY HAWKS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-501-5-H)


Submitted:   November 21, 2002            Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coy R. Phelps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Coy R. Phelps appeals the district court’s order dismissing

his action brought pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Phelps v. Beeler, No. CA-02-501-5-H (W.D.N.C. Sept. 5,

2002).   We deny Phelps’ motion for hearing en banc and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2